Appeal by defendant in a negligence action from a judgment in favor of the plaintiff for $4,114.27, entered upon the verdict of a jury after a trial in the Supreme Court, Pulton County, and from an order denying a motion for a new trial. Plaintiff was a passenger in an automobile owned and operated by the defendant. Defendant attempted to pass a parked car on a public street in the city of Johnstown, N. Y., and came into collision with another car coming from the opposite direction. The jury could have found that the accident resulted, at least in part, from defendant’s carelessness in attempting to pass a car and to enter a lane in the street then occupied by a car approaching from an opposite direction. There was proof that ears were parked on both sides of the street. The defendant was not sworn as a witness. It is contended for him on appeal that certain remarks of plaintiff’s counsel during his summation, to the effect that plaintiff had been examined by defendant’s physician where there was no evidence of such a fact, were prejudicial. We think the remarks were improper but not prejudicial to a degree requiring reversal. Defendant also complains of testimony given by plaintiff that she was the sole support of herself and son. This testimony came in without objection. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Brewster, Poster, Russell and Deyo, JJ.